HORTON, J.,
dissenting: I cannot join the court in today’s decision because I do not agree that the jury charge materially varies from the indictment, and I believe the decision unduly strays from the purpose and scope of our prior decisions. This decision reads a new twist into State v. Erickson, 129 N.H. 515, 533 A.2d 23 (1987) by questioning only whether the defendant relied upon the indictment, and fails to demonstrate the reasonableness of this reliance.
The majority’s stated grounds for its decision are that there was a variance between the indictment and the charge given to the jury, and that the defendant was prejudiced by his reliance upon the indictment’s allegations which had “the effect of specifying and circumscribing the scope of the crime alleged.” I cannot agree with this conclusion for two reasons. First, there was no material variance between the allegations and the jury charge, and second, the defendant has not shown reasonable reliance resulting in prejudice.
While it well may be that the defendant relied upon his interpretation of what the indictment required, a plain reading of that indictment does not compel such an interpretation. An equally acceptable, *768if not more proper, interpretation is that put forth by the State. The indictment charged that Elliott did “recklessly cause the death of Joseph Lavertue by shooting him in the head with a rifle.” That the word “shoot” (or “shooting”) can mean more than “pull the trigger” is recognized by Webster’s definition of the act (“to let fly or cause to be driven forward with force ... [a] bullet . . . from a firearm”). Webster’s Third New International Dictionary 2100 (unabridged ed. 1961).
The defendant himself told the police “I shot him,” and his wife testified that while her husband was handling the rifle she feared that she was “going to get shot.” Her statement after the discharge was to tell her son “your father shot somebody.” These statements show that even the defendant and his wife understood the use of “shooting” and “shot” as being a result of an action, not necessarily the action itself. Mrs. Elliott did not necessarily intend to convey that she feared that someone was going to pull the trigger while the gun was pointed at her head. Rather, she feared any discharge during the reckless behavior which would “cause her death by shooting.” Even the defendant’s attorney used the phrase “shooting” during the trial to describe the incident.
A survey of the legal use shows that the “term ‘did shoot’ embraces the weapon, the load, the discharge, and the act of discharging, and it is so meant and understood by courts, counsel, jurors, and witnesses . . . .” Deen v. State, 7 Okl. Cr. 150, 152, 122 P. 941, 942 (1912) (emphasis supplied); Flowers v. State, 4 Okl. Cr. 320, 323; 111 P. 675, 676 (1910). When used in relation to % person, “to ‘shoot’ a person is to strike him with something shot; to hit, wound, or kill, with a missile discharged from a weapon.” State v. Manuel, 153 La. 7, 7, 95 So. 263, 264 (1922) (citations omitted); see also BLACK’S LAW Dictionary 1236 (5th ed. 1979). As stated by another court, “An established definition of the word ‘shoot’ is ‘to strike with anything shot; to hit with a missile; often, to kill or wound with a firearm; followed by a word denoting the person or thing hit, as an object.’” State ex rel. Kotilinic v. Swenson, 18 S.D. 196, 202-03, 99 N.W. 1114, 1115 (1904) (citations omitted). “Shooting” may describe the result and its effect on the victim.
The defendant could not reasonably assume that the State could only show the shooting occurred as a result of pulling a trigger. That there are differing interpretations of the term “shoot” indicates that the State did not specify and circumscribe the scope to one particu*769lar definition of the term. The defendant’s reliance was based on the defendant’s own view of the scope of the term “shoot.”
The allegation that this discharge occurred due to defendant’s “reckless[ness]” further undermines the defendant’s reliance on the necessity of a finding that he pulled the trigger in order to shoot the victim. The “reckless” mental state merely requires that Elliott knew of the risk of discharge, yet chose to ignore this risk. State v. Bird, 122 N.H. 10, 15-16, 440 A.2d 441, 443-44 (1982). In Bird, this court explicitly rejected the contention that recklessness required an intentional act, yet we still referred to the act of reckless discharge as a “shooting.” Id. at 17-18, 440 A.2d at 444.
I am concerned with the expansion of indictment review that today’s decision will cause. The decision in Erickson does not fully explain today’s result. This decision is an extension of Erickson in that Erickson involved an indictment under a statute containing a disjunctive description of three mental states, any of which would support a criminal conviction. In the indictment, the grand jury indicted on only one of the mental states contained in the statute, yet the judge instructed the jury that the defendant could be found guilty even if she possessed either of three mental states disjunctively listed in the statute, two of which were not included in the indictment. 129 N.H. at 519, 533 A.2d at 24.
I agree that where the State tracks a statutory description of an act, and although not required to specify, chooses to reject statutory variants, the judge may not instruct the jury about the acts not included. Erickson’s holding was expressly limited to this situation. 129 N.H. at 520, 523 A.2d at 25 (fatal variance occurs when indictment “allege[s] one of the statutory variants specifically”); see also State v. Johnson, 130 N.H. 578, 586, 547 A.2d 213, 217 (1988) (Erickson decision not applicable because it was based on instruction that “altered a statutorily defined variant of a material element of a crime.”). But, where, as here, the description of the act does not reject alternatives specifically spelled out in the statute, does not involve a material element of the crime, and does not by its plain language compel a certain description of the act, the defendant should not rely upon a particular alternative.
I also cannot subscribe to the majority’s second conclusion that the defendant was prejudiced, assuming arguendo that there was a variance between the indictment and the jury charge. Our prior cases consistently have held that defendants are not prejudiced by amendments occurring prior to the start of trial. See State v. *770Thresher, 122 N.H. 63, 68-69, 442 A.2d 578, 581 (1982); State v. Spade, 118 N.H. 186, 190, 385 A.2d 115, 117 (1979); Johnson, 130 N.H. at 586, 547 A.2d at 218. The logic behind this is sound, in that an unexpected jury instruction, after the close of evidence, when the defendant has had no opportunity to mold the evidence to meet this new charge obviously prejudices the defendant. Here, however, the defendant knew of the likely charge before even one word was uttered in court. He could present or rebut any evidence during the course of the trial, yet chose not to..
The record before us does not disclose why the defendant felt prejudiced by the alleged variance. First, Elliott was aware before the párties’ opening statement that the judge would not likely require the State to prove that he purposefully pulled the trigger. State v. Self, 135 Ariz. 374, 380, 661 P.2d 224, 230 (Ariz. Ct. App. 1983) (judge did not abuse discretion in permitting amendment at close of trial where it appeared both sides understood State’s theory of case at outset). At that stage, and throughout, Elliott did not seem surprised by the variance, see Erickson, 129 N.H. at 519, 533 A.2d at 25, nor did he ask for a continuance to reconsider his opening, see Spade, 118 N.H. at 190, 385 A.2d at 117 (short continuance before trial could cure variance); State v. Hernandez, 410 So. 2d 1381 (La. 1982) (judge has discretion to determine if any prejudice results, and provide remedy, such as a continuance, for the defense to prepare for the new charge). Second, the variance would not affect or'prejudice Elliott’s “substantial rights.” State v. Kilgus, 128 N.H. 577, 585, 519 A.2d 231, 237 (1986); State v: Mickelson, 378 N.W.2d 17 (Minn. App. 1985); State v. Toney, 680 S.W.2d 268 (Mo. Ct. App. 1984).
This decision cannot be fairly reconciled with our decision in State v. Bell, 125 N.H. 425, 480 A.2d 906 (1984). There we held that a defendant could not be prejudiced by an amendment of a fact which is not an element of the crime. 125 N.H. at 430, 480 A.2d at 910. We clearly rejected the argument that a non-essential variance, concerning facts which were not elements of the crime charged, constituted prejudice to the defendant. In Bell, the defendant sought to rely on a defense that the sale of drugs was to a different person than .that named in indictment, but “never claimed he did not make the sale at the time and place in question.” Id. As stated, “the only surprise to the defendant was the trial court’s application of the proper law [that variance was not as to a necessary element] ...[;] if any prejudice arose from these facts it was not undue prejudice.” Bell, 125 N.H. at 430, 480 A.2d at 910; United States v. Knuckles, 581 F.2d 305, 311 *771(2nd Cir.), cert. denied, 439 U.S. 986 (1978) (“variance affecting neither the Government’s case, nor the sentence imposed, cannot have prejudiced the ability of the defendant ] to make [a] defense to the charge . . . .”).
Similarly here, the issue of whether the recklessness which caused the death manifested itself by pulling the trigger, or merely by a discharge, is not a material element to the charge under RSA 630:2. See Bell, 125 N.H. at 431, 480 A.2d at 910. The gravamen of the indictment was reckless conduct with a gun which caused the death of the victim. There was no material variance from this averment. The variance did not change the elements of the offense charged. Cf. Erickson, 129 N.H. at 519, 533 A.2d at 25. No new witnesses were to be called, and no preparation for new State witnesses was needed. Cf Spade, 118 N.H. at 190, 385 A.2d at 117 (change in date alleged not prejudicial if defendant can prepare for new alibi witness). No new facts were alleged, and no new mental state was alleged. Cf. Erickson, 129 N.H. at 519, 533 A.2d at 25. The defendant was on notice from the beginning, as to both the mental state, “recklessness,” and the cause of death, yet chose to proceed with the defense that although perhaps reckless, he did not pull the trigger.
Provided the variance here does not alter the facts beyond the elements of the crime so as to place the defendant in risk of jeopardy for the same offense, the variance should be permissible. See Bell, 125 N.H. at 431, 480 A.2d at 910; State v. Boire, 124 N.H. 622, 624, 474 A.2d 568, 569 (1984) (date in indictment does not bind State, unless a material element of crime, but when State later provides a bill of particulars, “the terms of a bill of particulars are exact allegations that must be proved as elements of the offense charged”). Here there is no danger that the variance will create any confusion as to the act charged so as subject the defendant to future prosecution for the same offense. See id.; State v. Fennelly, 123 N.H. 378, 388-89, 461 A.2d 1090, 1095 (1983). This is not a bill of particulars where the bill “limits proof to what it specifies, and requires proof of what it specifies.” Boire, 124 N.H. at 624, 474 A.2d at 569-70.
The majority attempts to distinguish Johnson by the fact that there the defendant had two months notice, whereas, here, the asserted first notice to defendant occurred on the morning of the opening argument. However, by itself, this distinction provides no underlying justification. No indication is given of how the defendant would have prepared differently for the trial, and I fail to see how the extra time distinguishes Johnson. Instead, this court appears to be *772adopting a rule that any alleged variance is per se fatal. This runs against the weight of authority. See United States v. Pearson, 667 F.2d 12, 15 (5th Cir. Unit B 1982) (“variance between indictment and proof is fatal only when it affects the ‘substantial rights’ of the defendant ...” (citation omitted)). Absent clear prejudice, I would sustain the trial judge’s determination that the defendant was not prejudiced.
The possible effect of the rule today will be twofold. First, if any ambiguity exists in an indictment, the defendant will be free to choose and force the State to accept the most favorable inference from the language. Second, the rule will encourage the State to dress down indictments to the bare elements of the crime charged, or to revert back to the cumbersome old method of reciting terms to comply with technical rules of common law, rather than the defined elements of the offense. State v. Fennelly, 123 N.H. at 387, 461 A.2d at 1095. This may have the effect of giving the defendant less information with which to prepare for the trial.
Finally, I would also reject the defendant’s other arguments on appeal and affirm the conviction.
Thayer, J., joins in the dissent.